 Case 8:19-cv-01192-VMC-TGW Document 1 Filed 05/16/19 Page 1 of 4 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

ELIZABETH BROWN,

       Plaintiff,

v.                                                  Case No.: _______________

UNIVERSAL HOSPITAL
SERVICES, INC.,

      Defendant.
______________________________________/

                     DEFENDANT’S NOTICE OF REMOVAL OF
                    AMERICANS WITH DISABILITIES ACT CLAIM

       Pursuant to 28 U.S.C. §§ 1331, 1441, 1446, and 1447, Defendant Universal Hospital

Services, Inc. hereby gives notice of removal of the Plaintiff’s Americans with Disabilities Act

(“ADA”) claims in the case styled Elizabeth Brown v. Universal Hospital Services, Inc., Case

No. 19-CA-3814, currently pending in the Circuit Court for the Thirteenth Judicial Circuit, in

and for Hillsborough County, Florida, to the United States District Court for the Middle District

of Florida, Tampa Division. As grounds, Defendant states:

       1.      Defendant is the only defendant named in the civil action brought against it in the

Circuit Court for the Thirteenth Judicial Circuit, in and for Hillsborough County, Florida, titled

Elizabeth Brown v. Universal Hospital Services, Inc., Case No. 19-CA-3814             A copy of

Plaintiff’s Summons, Complaint, Return of Service, and all other state court pleadings, which

were served upon Defendant less than thirty (30) days ago and constitute all processes,

pleadings, and orders served in that case, are attached hereto as Exhibit A. A copy of the Notice

being contemporaneously filed in the Thirteenth Judicial Circuit, in and for Hillsborough

County, Florida, is attached hereto as Exhibit B.
 Case 8:19-cv-01192-VMC-TGW Document 1 Filed 05/16/19 Page 2 of 4 PageID 2



       2.      Plaintiff’s Complaint seeks relief under the ADA, 42 U.S.C. § 12101, et seq.

More specifically, Plaintiff alleges that Defendant discriminated against Plaintiff, refused to

provide reasonable accommodation to Plaintiff, and retaliated against Plaintiff based on her

alleged disability in violation of the ADA. Accordingly, this Court has original federal question

jurisdiction over the asserted claims pursuant to 28 U.S.C. § 1331, and removal of this action is

authorized by 28 U.S.C. § 1441.

       3.      The remaining claim asserted in Plaintiff’s Complaint regarding retaliation under

the Florida Workers’ Compensation Act, Florida Statutes Section 440.205 is not removable and

Defendant is not seeking to remove such claim.

       4.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and the Local Rules

of the United States District Court for the Middle District of Florida.

       5.      This Notice is being filed within thirty (30) days after of receipt of the Complaint

by Defendant and is timely filed under 28 U.S.C. § 1446(b).

       WHEREFORE, Defendant, Universal Hospital Services, Inc., respectfully requests that

the ADA claims set forth in Elizabeth Brown v. Universal Hospital Services, Inc., Case No. 19-

CA-3814, now pending in the Florida Circuit Court, Thirteenth Judicial Circuit, Hillsborough

County, Florida, be removed to the United States District Court, Middle District of Florida,

Tampa Division.

       DATED this 16th day of May, 2019.




                                                 2
Case 8:19-cv-01192-VMC-TGW Document 1 Filed 05/16/19 Page 3 of 4 PageID 3




                                 Respectfully submitted,


                                 /s/ Grant D. Petersen
                                 Grant D. Petersen, Esquire
                                 Florida Bar No. 378682
                                 Email: grant.petersen@ogletreedeakins.com
                                 Email: denise.banach@ogletreedeakins.com
                                 Karen Smeda
                                 Florida Bar No.: 1011113
                                 Email: karen.smeda@ogletreedeakins.com
                                 Email: lennon.graves@ogletreedeakins.com
                                 Secondary: TamDocketing@ogletreedeakins.com

                                 OGLETREE, DEAKINS, NASH
                                  SMOAK & STEWART P.C.
                                 100 N. Tampa Street, Suite 3600
                                 Tampa, Florida 33602
                                 T: (813) 289-1247; F: (813) 289-6530
                                 Attorneys for Defendant




                                    3
 Case 8:19-cv-01192-VMC-TGW Document 1 Filed 05/16/19 Page 4 of 4 PageID 4



                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 16, 2019, I hand delivered the foregoing to the

                             United States District Court
                            Middle District, Tampa Division
                              801 North Florida Avenue
                                  Tampa, FL 33602.

       I FURTHER CERTIFY that on May 16, 2019, a true and correct copy of the foregoing
has been furnished via electronic mail upon the following:

                                 Luis A. Cabassa, Esq.
                          WENZEL FENTON CABASSA, P.A.
                           1110 N. Florida Avenue. Suite 300
                                Tampa, Florida 33602
                                lcabassa@wfclaw.com
                                 Counsel for Plaintiff

                                 /s/ Grant D. Petersen
                                        Attorney



                                                                               38554845.1




                                           4
